DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Regarding claim 1, “simultaneously” (line 3) is objected to as it is unclear as to how the method of “simultaneously installing a feature mark and a linear and angular accelerometer to be calibrated on a work table of a linear-angular vibration generating device” is performed. While it is clear that the feature mark and the linear and angular accelerometer are on a work table of a linear-angular vibration generating device at the same time, the disclosure does not appear to teach how it is “simultaneously” installed. For the purpose of examination, “simultaneously installing” is being interpreted as having a feature mark and a linear and angular accelerometer on a working table. Claims 2-3 are objected to based on their dependency to claim 1.
Regarding claim 4, the claim requires a work table of a linear-angular vibration generating device; a feature mark; a linear and angular accelerometer; and an industrial camera (lines 2-7) but these features are positively recited in claim 1, from which claim 4 depends. It is unclear as to whether these are new elements, different from those recited in claim 4, or if they are the same. For the purpose of examination, they have been interpreted as being the same.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, applicant requires “a camera calibration method” (line 10), “an edge extraction method based on line segment detection” (lines 11-12), and “a monocular vision method” (line 14) but fail to recite steps for each of these methods. Without these steps, it is unclear as to how one would perform the claimed methods. The specification fails to provide additional guidance regarding these methods and only mention them by name.
Claims 2-5 are rejected based on their dependency to claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
Determining a correspondence matrix between a pixel coordinate and a world coordinate by a camera vision method (lines 9-10). It is unclear as to what steps are required for a camera vision method.
Using an edge extraction method based on line segment detection. It is unclear how the line segment is detected (lines 11-12). It is also unclear what steps are required for an edge extraction method.
Fitting an exciting acceleration of the linear and angular accelerometer measured by a monocular vision method (lines 13-14). It is unclear as to what steps go into a monocular vision method.
Claims 2-5 are rejected based on their dependency to claim 1.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Equation (6) requires variables up and ap which lack proper antecedent basis. These variables are only expressed in Claim 3, from which claim 4 is not dependent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. The claim(s) recite(s) the steps to measure the excitation acceleration of the linear and angular accelerometer in a method for calibrating linear vibration and angular vibration based on monocular vision.
The claim recites acquiring location coordinates of a feature point and using that data to solve a homography matrix H by a projection model.

    PNG
    media_image1.png
    92
    292
    media_image1.png
    Greyscale

Then obtaining a corresponding fitted edge line based on least square fitting; obtaining a linear and angular displacement d(tj) corresponding to an image edge at a sampling moment tj through the corresponding fitted edge line. Expressing the exciting acceleration as:

    PNG
    media_image2.png
    53
    394
    media_image2.png
    Greyscale

The claim is directed toward the abstract idea of mathematical concepts, specifically, mathematical formulas or equations. 
This judicial exception is not integrated into a practical application because there are no additional elements that integrate the mathematical formulas or equations into practical applications. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited. The claim is not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. The claim(s) recite(s) using the sine approximation method in a method for calibrating linear vibration and angular vibration based on monocular vision.
The claim requires solving an overdetermined system and obtaining the fitted peak of the output signal and the fitted peak of the exciting acceleration.
The claim is directed toward the abstract idea of mathematical concepts, specifically, mathematical formulas or equations. 
This judicial exception is not integrated into a practical application because there are no additional elements that integrate the mathematical formulas or equations into practical applications. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (CN 110702946).
Regarding claim 1,  Cai et al. (hereinafter Cai) teaches a method for calibrating linear vibration and angular vibration based on monocular vision, comprising: (S1) simultaneously installing a feature mark and a linear and angular accelerometer to be calibrated on a work table of a linear-angular vibration generating device (Fig. 1) [0020], such that a vibration characteristic of a line of the feature mark is consistent with a vibration characteristic of the linear and angular accelerometer; acquiring, by an industrial camera, a motion sequence image of the feature mark [0020]; and acquiring, by a data acquisition card, an output signal of the linear and angular accelerometer (Liu  teaches the accelerometer having an output voltage signal that is collected, therefor it is clear that there must be something to acquire this signal [0015]); (S2) determining a correspondence matrix between a pixel coordinate and a world coordinate by a camera calibration method [0024]; and extracting a sub-pixel of a line edge of the motion sequence image of the feature mark by using an edge extraction method based on line segment detection [0021-0022]; (S3) fitting an exciting acceleration of the linear and angular accelerometer measured by a monocular vision method and the output signal of the linear and angular accelerometer, respectively, by a sine approximation method [0027-0033]; and solving an overdetermined system to obtain a fitted peak of the exciting acceleration and a fitted peak of the output signal [0016], wherein the overdetermined system is formed by a plurality of sampling moments and a plurality of exciting accelerations respectively corresponding to the plurality of sampling moments (orthogonal moments [0024]); and (S4) calculating a sensitivity of the linear and angular accelerometer according to the fitted peak of the output signal and the fitted peak of the exciting acceleration [0012]; and saving and displaying a calculated sensitivity of the linear and angular accelerometer [0044].
Regarding claim 5, Liu teaches an apparatus for implementing the method of claim 1, comprising: a work table of a linear-angular vibration generating device [0043]; a feature mark [0043]; a linear and angular accelerometer [0043]; a lighting device [0043]; a fixing part [0043]; an industrial camera [0043]; a sequence image transmission device [0043]; a voltage signal acquisition and transmission device [0043]; and an image and signal processing and displaying unit [0043]; wherein the industrial camera is connected to the sequence image transmission device [0044]; and the voltage signal acquisition and transmission device is connected to the image and signal processing and displaying unit [0044]; the work table of the linear-angular vibration generating device is configured to generate a linear and angular exciting acceleration [0044]; the feature mark and the linear and angular accelerometer are fixedly arranged on the work table of the linear-angular vibration generating device [0044], such that a vibration characteristic of the feature mark is consistent with that of the linear and angular accelerometer; the lighting device is configured to provide light for the industrial camera  [0044]; the fixing part is configured to fix the industrial camera to allow an optical axis of the industrial camera to be perpendicular to the feature mark [0044]; the industrial camera is configured to collect a motion sequence image of the feature mark [0044]; the sequence image transmission device is configured to transmit the motion sequence image of the feature mark acquired by the industrial camera [0044]; the voltage signal acquisition and transmission device is configured to collect and transmit an output voltage signal of the linear and angular accelerometer [0044]; and the image and signal processing and displaying unit is configured to process the motion sequence image and the voltage signal collected by the voltage signal acquisition and transmission device, and save and display a calibration result of the sensitivity of the linear and angular accelerometer [0044].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cai et al. (CN 109712157) teaches a gravity field method accelerometer calibration method based on monocular vision.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.V.D/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852